Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Billy R. Maney appeals the district court’s order dismissing for lack of subject matter jurisdiction his challenge to a ruling by the Cherokee Supreme Court. We have reviewed the- record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Maney v. Tribal Child Support Enf't, No. 1:15-cv-00121-MR-DLH (W.D.N.C. June 26, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.